DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the addition of claims 13 – 18 and the submission of a declaration under 37 C.F.R. 1.132.

Claim Objections
Claim 18 objected to because of the following informalities:  
The word “step” should be present after “a gas-phase demineralizing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3 & 5 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2015/0329364 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Dong et al. teach fabrication of an electrode (paragraph [0190]) with an activated carbon material comprising a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]). Applicant’s claimed range of 1000 to 1800 m2/g lies inside the range taught by Dong et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The activated carbon has a carbon content of at least 99.9 wt.% (paragraph [0016]). Therefore, the carbon material contains less than 0.1% impurities, such as oxygen and/or hydrogen (paragraph [0148]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955); see also Peterson, 315F.3d at 1330, 65 USPQ2d at 1382. See MPEP 2144.05.
Furthermore, Dong et al. teach wet gel activated carbon can be formed from a hydroxybenzene compound reactant (paragraph [0025]), which is derived from trees, shrubs, or sugar (i.e., derived from plants) (paragraphs [0065] – [0067]).
Dong et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for use in an electrode, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claims 5 – 8, as discussed above for claim 1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 2 & 9, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as potassium (paragraph [0146]).
With regard to claims 3 & 10, Dong et al. teach it is desirable to produce wet gels comprising little or no metal ions, such as iron (paragraph [0146]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).
With regard to claim 13, as discussed above, Dong et al. teach the carbonaceous material has a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which includes Applicant’s claimed range of 1200 to 1800 m2/g.
With regard to claim 14, as discussed above, Dong et al. teach the carbonaceous material has a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which includes Applicant’s claimed range of 1400 to 1800 m2/g.
With regard to claim 15, as discussed above, Dong et al. teach the carbonaceous material has a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which includes Applicant’s claimed range of 1000 to 1700 m2/g.
With regard to claim 16, as discussed above, Dong et al. teach the carbonaceous material has a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which includes Applicant’s claimed range of 1200 to 1700 m2/g.
With regard to claim 17, as discussed above, Dong et al. teach the carbonaceous material has a BET surface area of about 100 m2/g to about 7000 m2/g (paragraphs [0010], [0016]), which includes Applicant’s claimed range of 1400 to 1700 m2/g.
With regard to claim 18, claim 18 defines the product by how the product was made.  Thus, claim 18 is product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having an activated carbon structure comprising a potassium content of 300 ppm or less potassium and an iron content of 50 ppm or less.  The reference suggests such a product, as discussed above for claims 2 – 3 & 9 - 10.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Dong et al., as applied to claim 1, in view of Sonobe et al. (KR 10-2015-0039885).
Dong et al. teach the activated carbon particles have a particle size of about 1 – 1,000 µm (paragraph [0152]), which overlaps with Applicant’s claimed range of 100 to 10000 µm. 
Additionally, Dong et al. teach the use of potassium hydroxide (alkali-metal hydroxide) as a catalyst for the activation treatment (paragraph [0099]). By definition, a catalyst is not used up in a chemical reaction. Therefore, the alkali-metal hydroxide catalyst would remain attached to the active carbon after the activation treatment. 
Dong et al. do teach performing a gas-phase demineralizing step on the potassium-(alkali-metal)-hydroxide-attached-activated-carbon.
Sonobe et al. teach an activated carbonaceous material (“activated carbon”) formed from coconut (plant) (pg. 7). In order to efficiently remove potassium, iron, copper, and nickel, the activated material is weather delimed (Applicant’s “gas-phase demineralizing step”) in inert gas and halogen in the range of 500 – 1250°C (pgs. 7 – 8). The particle diameter of the plant derived activated carbon before the weather deliming process is 100 – 10000 µm (pg. 5).
Therefore, based on the teachings of Sonobe et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to remove undesirable impurities, such as copper, and nickel, remaining in the active carbon material taught by Lee by applying a weather deliming treatment (“gas-phase demineralizing step”).

Claims 1 – 3 & 5 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0002086 A1), in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A).
With regard to claim 1, Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon, less than 1% oxygen, and less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5% and less than 0.1% hydrogen overlaps with Applicant’s claimed range of 0.05 to 0.25%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally, the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]).
Feaver et al. teach the amorphous carbon is formed from a polymer gel.
However, claim 1 defines the product by how the product was made (i.e. derived from a plant).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Feaver et al. do not teach the R factor (degree of crystallinity) measured by laser Raman spectroscopy.
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 5, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.15% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 6, as discussed above for claim 1, Feaver et al. teach less than 0.1% hydrogen on a weight/weight basis (paragraphs [0020] & [0145]), which overlaps with Applicant’s claimed range of 0.05 to 0.14% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.4% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 8, as discussed above for claim 1, Feaver et al. teach less than 1% oxygen, which overlaps with Applicant’s claimed range of 0.1% to 1.3% by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 9, as discussed above for claim 2, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of potassium less than 100 ppm (paragraph [0148]).
With regard to claim 10, as discussed above for claim 3, Feaver et al. teach the ultrapure synthetic amorphous carbon material has a level of iron less than 50 ppm (paragraph [0148]).
With regard to claim 11, this claim defines the product by how the product was made (i.e. derived from a coconut shell).  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The reference suggests such a product.
With regard to claim 12, Takiguchi et al. teach the desired R-rating of the carbonaceous material is 0.1 or greater and 1.5 or smaller (paragraph [0317]).
	With regard to claim 13, as discussed above, Feaver et al. teach the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]), which overlaps with Applicant’s claimed range of 1200 – 1800 m2/g.
	With regard to claim 14, as discussed above, Feaver et al. teach the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]), which overlaps with Applicant’s claimed range of 1400 – 1800 m2/g.
	With regard to claim 15, as discussed above, Feaver et al. teach the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]), which overlaps with Applicant’s claimed range of 1000 – 1700 m2/g.
	With regard to claim 16, as discussed above, Feaver et al. teach the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]), which overlaps with Applicant’s claimed range of 1200 – 1700 m2/g.
	With regard to claim 17, as discussed above, Feaver et al. teach the ultrapure synthetic amorphous carbon material comprises a specific surface area of at least 1500 m2/g (paragraph [0022]), which overlaps with Applicant’s claimed range of 1400 – 1700 m2/g.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 & 5 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application No. 16/488,862 (reference application), in view of in view of Takiguchi et al. (US 2015/0140448 A1) & Shiode et al. (JP 2000 – 138141 A). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1000 to 1800 m2/g. Furthermore, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.25% claimed by the current application Additionally, App. 16/488,862 claims an oxygen content of 0.1Z% to 1.5% by mass (claim 1).
App. No. 16/488,862 fails to claim “wherein the carbonaceous material has an R value of 1.4 or less, where the R value is an intensity ratio Id/IG, where ID is the intensity of a peak appearing around 1360 cm-1 in a Raman spectrum observed by laser Raman spectroscopy, and IG is the intensity of a peak appearing around 1580 cm-1 in the Raman spectrum observed by laser Raman spectroscopy.”
Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). When the R value is within this range, a coating film can be formed on the negative electrode surface. This film enhances the storage characteristic, cycle characteristic, and load characteristics (paragraph [0319]).
Shiode et al. teach an activated porous carbon formed by heat treatment. The R rating, measured intensity peaks at 1360 cm-1 and 1580 cm-1 by laser by Raman spectroscopy, of the activated porous carbon after heat treatment (paragraph [0011]) is smaller compared with activated carbon before heat treatment (paragraph [0013]). The heat treatment is conducted in an inert atmosphere in the temperature range of about 600°C to 1,000°C (paragraph [0011]). Therefore, the R rating is controlled by the heat treatment parameters in an inert gas environment (a result effective variable).
Therefore, based on the teachings Takiguchi et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a carbonaceous material of R rating in the range of Takiguchi et al., as measured by laser Raman spectroscopy, to achieve enhanced storage, cycle, and load characteristics. Based on the teachings of Shiode et al., it would have been obvious to a person of ordinary skill in the art at the time of the invention to achieve the R rating taught by Takiguchi et al. by adjusting the heat treatment parameters through routine experimentation.

With regard to claims 2 & 9, App. No. 16/488,862 claims the carbonaceous material contains a potassium element content of 500 ppm or less (claim 2).
With regard to claims 3 & 10, App. No. 16/488,862 claims the carbonaceous material contains an iron element content of 200 ppm or less (claim 3).
With regard to claims 5 – 6, App. No. 16/488,862 claims the carbonaceous material has a hydrogen content of 0.42% by mass or less, which includes the range of 0.05% to 0.15% by mass (claim 5), and more preferably 0.05% to 0.14% by mass (claim 6) claimed by the current application. 
With regard to claims 7 – 8, App. 16/488,862 claims an oxygen content of 0.1% to 1.5% by mass, which includes the range of 0.1% to 1.4% by mass (claim 7), and more preferably 0.1% to 1.3% by mass (claim 8).
With regard to claim 11, App. 16/488,862 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, Takiguchi et al. teach a carbonaceous material for as an electrode for a battery, wherein the carbonaceous material has a laser Raman spectroscopy R value of 1.5 or smaller (paragraph [0316] – [0319]), when measured at peak values of 1360 cm-1 and 1580 cm-1 (paragraph [0320]). This includes Applicant’s claimed R value range of 1.2 to 1.4.
With regard to claim 13, as discussed above, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1200 to 1800 m2/g.
With regard to claim 14, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1400 to 1800 m2/g.
With regard to claim 15, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1000 to 1700 m2/g.
With regard to claim 16, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1200 to 1800 m2/g.
With regard to claim 17, App. No. 16/488,862 claims a carbonaceous material which is derived from a plant, the carbonaceous material having a specific surface area of 1800 to 300 m2/g as measured by a BET method, which includes Applicant’s claimed range of 1400 to 1800 m2/g.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 3 & 5 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 10,984,963 , in view of Feaver et al. (US 2011/0002086 A1). 
With regard to claim 1, US 10,984,963 claims a carbonaceous material derived from a plant having a specific surface area of 1,800 m2/g to 3,000 m2/g according to a BET method, which overlaps with Applicant’s claimed range of 1000 to 1800 m2/g, a hydrogen element content of 0.47 mass% or less, which overlaps with Applicant’s claimed range of 0.05 – 0.25% by mass, and an R-value of 1.2 to 1.6.
US 10,984,963 fails to claim an oxygen element content of 0.1% to 1.5% by mass.
Feaver et al. teach electrodes (paragraph [0006]) fabricated using ultrapure synthetic amorphous carbon material preferably comprises at least 99% carbon and less than 1% oxygen (paragraphs [0020] & [0145]). Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.5%. Impurities such as oxygen should be reduced to avoid decreased performance when used as an electrolyte material (paragraphs [0008], [0127], [0130]). Examples of electrolyte impurities containing oxygen include carbonates and hydroxides (paragraph [0116]).
Therefore, based on the teachings of Feaver et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a carbonaceous material comprising 0.1 – 1.5% by mass oxygen to avoid decreased performance of the carbon material when used in an electrode. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With regard to claim 2, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 500 ppm or less.
With regard to claim 3, US 10,984,963 claims an iron element content of 200 ppm or less.
With regard to claim 5, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.15 % or less.
With regard to claim 6, as discussed above, US 10,984,963 claims a hydrogen element content of 0.47 mass% or less, which includes Applicant’s claimed range of 0.05 – 0.14 % or less.
With regard to claim 7, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.4%.
With regard to claim 8, as discussed above, Feaver et al. teach an oxygen content of less than 1% oxygen. Less than 1% oxygen overlaps with Applicant’s claimed range of 0.1 – 1.3%.
With regard to claim 9, US 10,984,963 claims a potassium element content of 1,000 ppm or less, which includes Applicant’s claimed range of 300 ppm or less.
With regard to claim 10, US 10,984,963 claims an iron element content of 200 ppm or less, which includes Applicant’s claimed range of 50 ppm or less.
With regard to claim 11, US 10,984,963 claims a plant derived carbonaceous material and the instant claim is directed to a product by process claim, where the product is derived from a coconut shell).  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising carbon atoms.  The copending application suggests such a product.
With regard to claim 12, as discussed above, US 10,984,963 claims an R-value of 1.2 to 1.6, which includes Applicant’s claimed range of 1.2 to 1.4.
With regard to claim 13, as discussed above, US 10,984,963 claims a carbonaceous material derived from a plant having a specific surface area of 1,800 m2/g to 3,000 m2/g according to a BET method, which overlaps with Applicant’s claimed range of 1200 to 1800 m2/g.
With regard to claim 14, as discussed above, US 10,984,963 claims a carbonaceous material derived from a plant having a specific surface area of 1,800 m2/g to 3,000 m2/g according to a BET method, which overlaps with Applicant’s claimed range of 1400 to 1800 m2/g.

Response to Arguments
Applicant argues, “Claim(s) 13 – 18 are new, finding support in the original specification, for example at ¶[0015] (claims 13 – 17) and ¶[0024] (claim 18). As these new claims are directed to the carbonaceous material according to claim 1, they belong to the elected group of claims 1 – 3 and 5 – 12” (Remarks, Pg. 6).
“Claim 18 is a product by process claim. The process limitations must be given patentable weight, since the specification provides evidence of a structural difference resulting from the process limitations. For instance, Inventive Example 3 and Comparative Example 2 were prepared in the same way, except for a process difference (no halogen compound present during the gas-phase demineralizing step in Comparative Example 2; see Table 1). Table 2 shows structural differences resulting from this process difference” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant’s Table 2 (and claims 2 – 3 & 9 – 10) suggests the method limitations results in a potassium content of less than 300 ppm and iron content of less than 200 ppm. As discussed above for claims 2 – 3 & 9 – 10, the cited prior art teaches such a structure. Therefore, new claim 18 does not overcome the cited prior art.

Applicant argues, “…it would not have been obvious to combine Takiguchi with Dong or Feaver in the way proposed by the Office, due to the structural differences among these references.
“As evidence, Applicant submits that the attached Declaration under 37 CFR 1.132 (‘Declaration’). The Declarant, Shinya Tago, is qualified to opine on what as person of ordinary skill in the art would have known as of the effective filing date of the present application” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The examiner has responded to each of the points made in the Declaration in the discussion below.

Applicant argues in the declaration, “Claim 1 recites a carbonaceous material having an R value of 1.4 or less. Dong and Feaver do not disclose or suggest an R value of 1.4 or less. Takiguchi describes an R value in the range of 0.01 to 1.5 (¶¶ [0316] – [0317]). I understand that the USPTO has taken the position that it would have been obvious to use the R value of 0.01 to 1.5 from Takiguchi in a carbonaceous material according to either Dong or Feaver” (Affidavit, #8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Office did not argue that one would use the R-value of Takiguchi et al. in either Dong or Fever. Rather, the office action made an optimization argument in which Takiguchi was cited as the goal posts to explain why one of ordinary skill in the art would be motivated to form a carbonaceous material with the claimed R-value. Shiode et al. was cited in the rejection for teaching activated carbon (amorphous structure) can be optimized to have a desired low R-value (higher degree of crystallinity) by incorporating an additional heat treatment step in the method of manufacturing the carbonaceous material. Therefore, the Office provided (1) a motivation for wanting a carbonaceous material with a particular R-value, and (2) a means of achieving said R-value from the starting material taught by the cited prior art.
Applicant argues the final product of the references are different (activated carbon, which is amorphous, vs. graphite, which is crystalline). However, as argued by the Office, the Shiode et al. reference teach the degree of crystallinity of an amorphous activated carbon final product can be increased (in other words, the R-value can be decreased) by the inclusion of an additional heat treatment step. Therefore, the question we need to ask ourselves is whether it is possible to achieve the claimed R-values (degree of crystallinity) in the final product with the activated carbon starting material taught by the cited primary references. Applicant’s declaration has not clearly answered this question.
It is important to note Applicant’s specification and newly added claim 18 recites the carbonaceous material of their own invention is formed from an activated carbon starting material (which Applicant has argued is amorphous) that has been heat treated to form a carbonaceous material that has an R-value of 1.4 or less, as recited in claim 1. In other words, Applicant was able to achieve an activated carbon product having the desired low R-value by using a similar heat treatment step taught by the cited reference of Shiode et al.

Applicant argues, “In contrast, the carbonaceous materials of Dong and Feaver are activated carbons (i.e., amorphous structure), rather than graphites (i.e. crystal structure). In general, graphite has a BET specific surface area that is significantly smaller than that of an activated carbon. The graphite of Takiguchi has a BET specific surface area ‘normally 100 m2/g or less’ (¶ [0323]). The upper limit of 100 m2/g in Takiguchi is well below the lower limit of 1500 m2/g in Feaver, and is generally below the range of 100 to 7000 m2/g in Dong. This shows that the carbonaceous materials of Dong and Feaver are activated carbons (i.e., amorphous structure), rather than graphites (i.e. crystal structure)” (Affidavit, #11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Takiguchi et al. was cited solely for the motivation one of ordinary skill in the art would have for desiring a structure having a particular R-value, not for BET specific surface area. Applicant has not provided any evidence to demonstrate that the heat treatment taught by Shiode et al. for adjusting the R-value, when applied to the activated carbon structures taught by Dong or Feaver, would inherently result in a structure having a drastically decreased BET specific surface area post heat treatment.
Piao et al. (US 2020/0185719 A1) teaches graphite may be formed from graphitization of activated carbon (paragraph [0060]). Yang et al. (US 2020/0176776 A1) teach natural graphite has an R value of 0.30 – 1.0 (paragraph [0058]). Applicant’s claimed R-value is up to 1.4, which suggests a carbonaceous material with a less ordered (amorphous) structure than natural crystalline graphite. Therefore, based on this further evidence, it is reasonable to conclude the R-value of activated can be optimized to a low value.

Applicant argues, “Shiode describes a BET specific surface area of 100 to 3000 m2/g ([0013]). This is generally above the range of 100 m2/g or less described in Takiguchi. Although Shiode describes a decrease in R value after treatment, the only disclosed values are in the examples, and these values are well above the ranges recited in Takiguchi and claim 1” (Appeal, #16).
Applicant argues, “…the R value in example 1 of Shiode was reduced from 3.50 to 3.30, and the R value in Example 2 was reduced from 3.30 to 3.23. Thus, the smallest disclosed R value in Shiode is significantly greater than the upper limit of 1.5 described in Takiguchi, and the upper limit of 1.4 recited in claim 1.
“There is no suggestion in Shiode that the heat treatment used to reduce the R value from 3.50 to 3.30, or from 3.30 to 3.23, could be used to adjust an R value within Takiguchi’s range of 0.01 to 1.5. A person of ordinary skill in the art would not have found such an adjustment to be routine experimentation” (Affidavit, #17 & #18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Takiguchi et al. was cited solely for the motivation one of ordinary skill in the art would have for desiring a structure having a particular R-value, not for BET specific surface area. Applicant has not provided any evidence to demonstrate that the heat treatment taught by Shiode et al. for adjusting the R-value, when applied to the activated carbon structures taught by Dong or Feaver, would inherently result in a structure having a drastically decreased BET specific surface area post heat treatment.
Second, the suggestion to optimize a value through routine experimentation would not be limited by the teachings of two explicit working examples disclosed in a reference when the broader teachings of the reference suggest a clear correlation between a specific action (e.g. adjusting the heat treatment step parameters) and a desired result (e.g. lower R-value). The term “experimentation” implies one of ordinary skill in the art has the skills to tweak parameters based on a known relationship between said parameters and a desired result. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art to experiment (beyond the explicit values given in the working examples of a reference) with the heat treatment parameters to optimize the R-values.
Additionally, disclosed examples do not constitute a teaching away from a broader disclosure.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781